UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2026


In Re:   TERRY JACKSON BENNETT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:04-cr-00315-RJC-1; 3:08-cv-00410-RJC)


Submitted:   December 16, 2010              Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry Jackson Bennett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry    Jackson    Bennett       petitions     for    a     writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                   He seeks an

order from this court directing the district court to act.                        Our

review of the district court’s docket reveals that the district

court has denied Bennett’s § 2255 motion.                  Accordingly, because

the district court has recently decided Bennett’s case, we deny

the mandamus petition as moot.                 We grant leave to proceed in

forma   pauperis.       We    dispense    with    oral    argument    because     the

facts   and    legal   contentions       are   adequately     presented     in    the

materials     before    the   court   and      argument     would    not   aid    the

decisional process.

                                                                PETITION DENIED




                                          2